Case 1:19-cv-09843-AT Document 35 Filed 09/24/20 Page 1 of 1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELEC pee cial FILED
HENRY TUCKER, ON BEHALF OF HIMSELF DOC #: ————————
AND ALL OTHER PERSONS SIMILARLY DATE FILED: _9/24/2020__
SITUATED,

Plaintiff,

-against- 19 Civ. 9843 (AT)

DENNY’S CORPORATION, ORDER

Defendant.

 

 

ANALISA TORRES, District Judge:

In light of the amended complaint filed by Plaintiff on August 11, 2020, ECF No. 31, and the
renewed motion to dismiss filed by Defendant on September 1, 2020, ECF No. 32, Defendant’s
original motion to dismiss, filed on July 22, 2020, ECF No. 28, is DENIED as moot. See Individual
Practices in Civil Cases Rule III(B)(iv). The renewed motion to dismiss will be decided in due
course.

The Clerk of Court is directed to terminate the motion at ECF No. 28.
SO ORDERED.

Dated: September 24, 2020
New York, New York

On-

ANALISA TORRES
United States District Judge
